Citation Nr: 1220018	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased initial ratings for degenerative disc disease of the cervical spine, rated as noncompensable as of September 1, 2004, 10 percent disabling as of August 25, 2005, 20 percent disabling as of April 1, 2010, and 10 percent disabling as of June 24, 2010.  

2.  Entitlement to increased initial ratings for degenerative joint disease of the left knee, rated as noncompensable as of September 1, 2004 and 10 percent disabling as of July 8, 2008.  

3.  Entitlement to increased initial ratings for degenerative joint disease of the right knee, rated as noncompensable as of September 1, 2004 and 10 percent disabling as of July 8, 2008.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for degenerative joint disease of the bilateral knees and degenerative disc disease of the cervical spine and assigned noncompensable ratings effective September 1, 2004.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.  

The Nashville RO also denied several claims for service connection in the November 2004 rating decision that is the subject of this appeal, to include service connection for headaches and a left ankle disorder.  The Veteran filed a notice of disagreement (NOD) concerning these claims and the RO included them in a July 2008 statement of the case (SOC), but no appeal was perfected.  See August 2008 VA Form 9.  As such, they are not before the Board for appellate review.  

The ratings assigned for degenerative joint disease of the bilateral knees and degenerative disc disease of the cervical spine were increased in a September 2010 rating decision issued by the Atlanta RO.  In pertinent part, the bilateral knee disabilities were increased to 10 percent, effective July 8, 2008; the cervical spine disability was increased to 10 percent effective August 25, 2005, increased to 20 percent effective April 1, 2010, and reduced to 10 percent effective June 24, 2010.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine appears to have been raised by the record.  See statement attached to August 2008 VA Form 9.  The Veteran's representative also appears to be attempting to reopen the claims for service connection for a left ankle disability and migraine headaches.  See April 2012 written brief presentation.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  As such, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.

Records from the VA Medical Center (VAMC) in Augusta, Georgia, were printed by the RO in June 2007 and then again in September 2010.  Review of the records obtained in September 2010 reveals that the earliest record of treatment is dated July 2008.  It appears that there may be outstanding VA treatment records, namely records dated between June 2007 and July 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for VA to obtain the Veteran's treatment records from the Augusta VAMC dated between June 2007 and July 2008.  Recent treatment records from this facility must also be obtained.  

Entitlement to a TDIU is potentially an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Veteran has raised the issue of unemployability due to her bilateral knee and cervical spine disabilities.  See letter from B.O., Doctor of Chiropractic, received August 2008.  On remand, VA must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011), regarding her claim for entitlement to a TDIU.  

The Veteran has never been afforded a VA examination in connection with her claims for increased ratings concerning her cervical spine and bilateral knee disabilities.  This must be accomplished on remand and is especially important given the fact that a claim for entitlement to a TDIU has been raised.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding a claim for TDIU.  

2.  Obtain the Veteran's treatment records from the Augusta VAMC dated between June 2007 and July 2008, and since July 2010.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of her service-connected degenerative disc disease of the cervical spine and degenerative joint disease of the bilateral knees.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected degenerative disc disease of the cervical spine and degenerative joint disease of the bilateral knees.

The examiner is to report the range of motion measurements for the cervical spine and bilateral knees, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the bilateral knees and/or cervical spine are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected cervical spine disability and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The examiner must state whether there is any evidence of bilateral knee and/or cervical spine ankylosis and/or any evidence of intervertebral disc syndrome involving the cervical spine.  The examiner is to state whether there is any recurrent subluxation or lateral instability involving either knee, and, if so, to what extent, and/or any impairment of the tibia/fibula involving either knee.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

4.  After adjudicating the referred claim for entitlement to an increased rating for degenerative disc disease of the lumbar spine and the claims to reopen to establish service connection for a left ankle disability and migraine headaches, schedule the Veteran for an appropriate VA examination in conjunction with her claim for entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD); vocal nodule, status post vocal fold polyp removal with residual hoarseness; stress urinary incontinence with detrusor hyperirritability; right shoulder rotator cuff tendonitis; right wrist ganglion cyst; lumbar spine degenerative disc disease; Achilles tendonitis, first metatarsophalangeal joint capsulitis, post op, and intractable plantar keratosis with acquired corns, bilateral feet; sinusitis; bilateral knee degenerative joint disease; cervical spine degenerative disc disease; hypertension; bilateral lower extremity varicose veins; hemorrhoids; and right breast benign cyst excision) as well as any of the other referred disabilities for which service connection is granted, either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



